NO. 12-07-00197-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: JAMES EDWARD DE
MOSS,       §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            Relator
James De Moss filed a petition for writ of mandamus complaining of the
respondent, the Honorable Clyde Black, Justice of the Peace, Precinct No. 1,
Houston County, Texas.  The materials
furnished with De Moss’s mandamus petition show that he has attempted to file a
lawsuit in Respondent’s court, but Respondent has refused to file the
pleadings.  De Moss requests that we
order Respondent to “act upon the pleadings and arguments sent to it.”  
            A court of
appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to
enforce its jurisdiction.  Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  We have no authority to issue a
writ of mandamus against a justice of the peace unless it is necessary to
enforce our jurisdiction.  De Moss does
not argue that the issuance of the writ is necessary to enforce our
jurisdiction.  Accordingly, the petition
for writ of mandamus is dismissed for want of jurisdiction.
 
                                                                                                     BRIAN HOYLE    
                                                                                                              Justice
 
Opinion delivered June 20,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)